                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

DAVID T. HENRY,                         *

      Plaintiff,                        *

vs.                                     *       CASE NO. 4:18-CV-207 (CDL)

UNITED STATES OF AMERICA,               *

      Defendant.                        *


                                  O R D E R

      David Henry brought this action against the United States of

America under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

2671, et seq. (“FTCA”), to recover for injuries he sustained in a

collision between his vehicle and a mail truck driven by a United

States Postal Service (“USPS”) employee.              The government moves for

partial     summary   judgment,    seeking       to    foreclose   Henry   from

recovering    damages   related    to       certain   medical   treatments   he

received after September 2015.               Henry did not respond to the

government’s motion.     For the following reasons, the Court grants

the government’s motion for partial summary judgment (ECF No. 12).

                                  STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material




                                        1
fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing   all   justifiable    inferences   in   the   opposing

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.    Id. at 248.      A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.    Id.

                            FACTUAL BACKGROUND

      Viewed in the light most favorable to Henry, the record

reveals the following facts.

I.    September 2015 Medical Treatments

      The collision at issue in this case occurred on September 15,

2015.     Immediately after the collision, Henry was taken to the

Emergency Department at St. Francis Hospital in Columbus, Georgia.

Henry Dep. Ex. 2, Medical Records 024-029, ECF No. 17-1.              Henry

was later discharged with a diagnosis of “lumbar spine sprain,

cervical sprain.”     Id. at 029.       Henry returned to the Emergency

Department on September 18, 2015 to follow up on the injuries he

sustained in the collision.      Id. at 019.     He was discharged with

a diagnosis of “acute low back pain, hypertension.”          Id. at 021.

II.   Post-September 2015 Medical Treatments

      On October 14, 2015, Henry went to the Emergency Department

again complaining of a “possible blood clot in leg” and noting



                                    2
that it could be related to his gout.               Id. at 040.   He was later

discharged with a diagnosis of “lower extremity pain.”                   Id. at

043.

       Later that day, Henry returned to the Emergency Department

with complaints of leg pain and was subsequently transferred to

St. Francis.     Id. at 051.    Orthopedist, Dr. Luther Wolff, examined

Henry    and   concluded     that    his       physical   examination,   natural

history, and previous medical history “[a]ll point toward an acute

gouty arthropathy of the left foot, ankle, and knee.”               Id. at 066.

Dr.    Wolff   recommended    left    knee      arthroscopic   debridement   and

irrigation, and he performed the procedure on October 15, 2015.

Id. at 63, 66.     Henry was discharged on October 17, 2015.              Id. at

057.     On November 5, 2015, Henry visited Dr. Wolff for a follow-

up appointment and suture removal.               Id. at 127.

       On January 17, 2017, Henry went to the Emergency Department

again complaining of swelling in the knee and leg.                 Id. at 085-

88.     The medical records state that Henry presented “with chronic

knee [osteoarthritis]/gout nwas [sic] squatting and crawling at

work yesterday soon after [left] knee has progressively became

[sic] more swollen inflamed and tener [sic] similar to previous

episoseds [sic] in past.”           Id. at 085.

       On September 25, 2019, Henry testified in his deposition that

his knee was still bothering him and he intended to return to the




                                           3
Emergency Department soon to see about it.            Henry Dep. 157:3-18,

ECF No. 16.

                                 DISCUSSION

      The   government   seeks    to   preclude     Henry   from   recovering

damages stemming from his post-September 2015 medical treatments.

It argues that Henry failed to establish that the automobile

collision, rather than Henry’s gout, caused those damages. Henry’s

FTCA claim sounds in negligence, and to succeed on a negligence

claim, he must show “a causal connection between the defendant’s

conduct and [his] injury.”       Caesar v. Wells Fargo Bank, N.A., 744

S.E.2d 369, 373 (Ga. Ct. App. 2013).1 “When the causal link between

alleged injuries and the incident at issue is not readily apparent

to a lay person, expert medical testimony as to medical causation

is typically required.”     Rivera v. Royal Caribbean Cruises Ltd.,

711 F. App’x 952, 954 (11th Cir. 2017) (per curiam).

      Here, the government points to medical testimony indicating

that Henry’s gout was the cause of his post-September 2015 damages,

not   the   collision.    Specifically,        it   notes   that   Dr.   Wolff

characterized Henry’s symptoms in October 2015 as a “gout attack.”

Wolff Dep. 34:11-16, ECF No. 18.           When asked whether Henry’s gout

attack in October 2015 and the car collision were related, Dr.



1 Under the FTCA, the law of the state where the alleged negligent act
or omission occurred governs the rights and liabilities of the parties.
Schippers v. United States, 715 F.3d 879, 887 (11th Cir. 2013). Here,
the collision occurred in Georgia so Georgia law applies.


                                       4
Wolff replied, “I believe [based on Henry’s] presentation and the

nature of it, and his history of gout and the labs that were

performed, and the results that we had and the surgery that we

had, to – my opinion would not be related to something that

happened 29 days before.”   Id. at 36:6-21.     Dr. Wolff also stated

that he did not believe trauma could cause a gout attack, and he

had not read about a link between the two or seen it in his

practice.   Id. at 45:13-25.

     Henry points to no evidence and no expert medical testimony

to contradict Dr. Wolff’s statements.       Without such evidence, a

jury could not reasonably conclude that the collision caused his

post-September 2015 gout related damages. See Rivera, 711 F. App’x

at 955 (finding causation was not shown because “[w]ithout medical

expert testimony, it is not possible to distinguish between the

ailments [the plaintiff] experienced before the fall and those she

experienced   after—and   due   to—the    fall”).    Therefore,   the

government is granted partial summary judgment on Henry’s claims

arising from his post-September 2015 medical treatments related to

his gout.

     IT IS SO ORDERED, this 27th day of January, 2020.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                  5
